Per Curiam :
The plaintiff and defendant entered into a written lease of certain premises in Brooklyn for a period of one year and one month, the defendant covenanting to" paper three rooms, to do certain varnishing of the interior woodwork, and to surrender the, premises at the end of the term in as good condition as when entered upon, reasonable wear and tear excepted. The action was brought by the plaintiff to recover for a breach of these covenants on. the part of her tenant, resulting in a judgment in her favor for $166.50, being somewhat less than the amount claimed. ■
The only exception urged upon this appeal does not present reversible error; it was competent for the plaintiff to show what work had been dbne to repair the, damages sustained by reason of the negligence of the defendant. The remaining questions relate wholly to facts, the evidence fully sustains the conclusion reached by the court below, and the judgment follows as a necessary consequence.
The judgment appealed from should be affirmed, with costs.
All concurred.
Judgment of the Municipal Court affirmed, with cdsts.